UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
TIFFANY GUERRERGO,
Plaintiff 14 CIVEL 8035 (VSB)
-against- JUDGMENT
DAVID RAVENS,
Defendant.
xX

 

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Vernon S. Broderick, United States District Judge, the jury having

returned a verdict in favor of Defendant, and the Complaint is hereby dismissed.

DATED: New York, New York
March 31, 2020

RUBY J. KRAJICK

 

Clerk of Court

LW NN BY: » we) ff.

Deputy Clerk

So Ordered: /f

  

 

 

 

 
